ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on September 13, 1977, 350 So.2d 488, affirming the order granting permanent injunction of the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, 362 So.2d 1350, by its opinion and judgment filed September 21, 1978 and mandate now lodged in this court, quashed this court’s judgment with directions to remand to the trial court to dissolve the permanent injunction.
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on October 26, 1977 is withdrawn, the judgment of this court filed September 13, 1977 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the order of the Circuit Court is reversed and the permanent injunction is dissolved. Costs allowed shall be taxed in the circuit court (Rule 3.16 b, Florida Appellate Rules).